                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION


ALLENM. W., 1
                                                                             No. 6:17-cv-01458-YY
               Plaintiff,
                                                                           OPINION AND ORDER
       V.



NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

               Defendant.



MOSMAN,J.,

        On January 7, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F&R) [16], recommending that I affirm the Commissioner's decision. No

objections were filed.

                                           DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the repmi or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the comi



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental paiiy in this case.
1   OPINION AND ORDER
is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Upon review, I agree with Judge You's recommendation and I ADOPT the F&R [16] in

full. The Commissioner's decision is AFFIRMED.

       IT IS SO ORDERED.

       DATED this          day of January, 2019.




2 - OPINION AND ORDER
